DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
Claims 23-36,38-42 and 44-49 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 1, 34 and 35 recite “a method for generating digital information that describes a cooking process” and “kitchen appliance” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components, i.e. “a computing component” of Independent claim 23, a processing device of claim 34 and a computing unit of claim 35, in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting digitalization, a processor or a computing unit may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the generic processor does not take the claim limitations out of the mental process because in this case imposes no limits on a specific operating parameter or even ingredient and thus the claims require mere data gathering of a single operating parameter at a single time to identify a variable, an ingredient, where the “type” is not limited.  The 
The claimed operating parameters are not limited and further include “visual appearance” which merely requires user observation, which is not outside the mental capability of a user observing and determining “a particular ingredient” or even “a particular ingredient” which “is likely”
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity “determining” and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.  
In addition, it is noted the claimed “particular ingredient” is merely limited by “is likely to be the ingredient involved in the processing operation” which furthers the mental process of a user merely guessing, which is not outside the mental capability or even broadly making a liquid vs. solid particular ingredient.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See 
It is noted applicants specification provides no specialty programming, algorithms, examples of a desired heat, agitation, weighing, curves which were specifically designed as the specification is silent to how the computer actually “determines” an ingredient from a referenced database.  
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a sensor for “detecting” of at least one operating parameter including weight contents of the vessel, temperature of the contents of the vessel and/or visual appearance which are not outside the mental capability of a user and notoriously known in the art of cooking to weight contents with a scale, take temperature measurements with a thermometer and visually recognize appearance such as with respect to color, size, or even more broadly merely recognizing contents in the vessel as opposed to empty, etc., thus the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic kitchen appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the 
With regard to the particularity of the machine, Applicant recites a generic kitchen appliance comprising a vessel which is insufficient to provide an inventive concept. Applicant’s Specification merely teaches a cooking vessel to further define the kitchen appliance which encompasses several different types of kitchen appliances, including blenders, heated blenders, inductions cookers, expresso machines and ovens and several different sensed parameters that the “identifying” could be used upon, leading one to determine that Applicant’s recitation of a kitchen appliance comprising a vessel is insufficient to provide particularity to the claimed machine and since all kitchen appliance comprise a vessel.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic kitchen appliance with a vessel is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of the kitchen appliance which is not limited and thus may include blenders, heated blenders, inductions cookers, expresso machines and ovens all which comprise “vessels” and components including heaters and agitators. These appliances perform vastly different operations with different methods and outcomes. Application of the same “identifying” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea “identifying” an ingredient.
The additional claim element(s) of “a sensor for detecting at least one operating parameter”, which is not defined or limited as taught by Bales et al. (6486453) and Do et al. and Wolfe do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature. By failing to integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. 
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “of one or more ingredients”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to determining a singular ingredient from other ingredients with respect to more than one ingredient within the kitchen appliance at the time of “performance of a processing operation of the kitchen appliance”.
Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “it is highly probable” to determine a single ingredient, the  does not reasonably provide enablement for “determining, by a computing component” “a particular ingredient” from different ingredient combinations with respect to the phrase “processing an ingredient, of one or more ingredients”.  In the instance of the claimed more than one ingredient, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to determining a singular ingredient from other ingredients with respect to more than one ingredient within the kitchen appliance
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claims 23-42 and 44-46 can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-42 and 44-46 read on determining a singular ingredient of more than one ingredient in the kitchen appliance.  Although the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to determining a singular ingredient from other ingredients with respect to more than one ingredient within the kitchen appliance
(b) There is no direction or guidance presented for “determining, by the computing component, the ingredient”, i.e. a singular ingredient.  Although the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to determining a singular ingredient from other ingredients with respect to more than one ingredient within the kitchen appliance 
(c) There is an absence of working examples concerning identifying a singular ingredient from other ingredients with respect to more than one ingredient within the kitchen appliance.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-42 and 44-46.

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “it is highly probable” to identify a single ingredient, the  does not reasonably provide enablement for “determining, by a computing component” “a particular ingredient” using any and or all of the claimed operating parameters. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to using any and or all of the claimed operating parameters to identify a same singular ingredient. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of claims 23-42 and 44-46 can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-42 and 44-46 read on “at least one operating parameter includes at least one of…”, i.e. any and or, all of the operating parameters identify a same singular ingredient while the specification teaches the identifying of the ingredient being operating parameter specific.   
(b) There is no direction or guidance presented for “determining, by the computing component, the ingredient”, i.e. a singular ingredient using any and or all operating parameters including weight of the contents of the vessel, temperature of the contents of the vessel energy supply, resistance of the contents of the vessel or visual appearance of the contents of the vessel to identify a same ingredient.
(c) There is an absence of working examples concerning identifying a same ingredient using any and or all of the claimed operating parameters, i.e. identifying salt using weight of the contents of the vessel and/or temperature of the contents of the vessel energy supply and/or resistance of the contents of the vessel and/or visual appearance of the contents of the vessel.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-42 and 44-46.

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for determining a single ingredient the specification does not reasonably provide enablement for determining each and every known ingredient, i.e. . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to different ingredients which may be identified at different times using different operating parameters, the teaching of “identifying the ingredient”, specifically with respect to each and every conceivable “ingredient” is not disclosed in the specification, the teaching of “determining” based on different classes, i.e. liquid vs solid, meat vs. fruit or vegetable, etc. is not taught by the specification and thus the phrase lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of the can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-45 read on “determining the ingredient” from  while the specification is silent to how the computing component determines the identity of any and all possible ingredients and the specification is silent to a generated reference data set for comparison.  Though the specification teaches different ingredients have different recognizable characteristics and “known action sequences can be compared with the current action sequence to identify the ingredient or find similar or identical action sequences and assign their ingredient to the current ingredient”, the specification is silent to these characteristics relative any ingredient such that an absolute occurs, i.e. “determining is likely to be the ingredient” which requires a determination of one ingredient distinguished from that of another or even how weight, temperature, energy supply of an appliance which provide no properties to actual composition, is used to determine any and all ingredient types from one another.  Though the specification teaches it is conceivable that onions generate a characteristic motor current curve when they are comminuted at a specified speed in the agitator of the kitchen appliance 10. At the same time, it may be provided that the onions are to be heated and that their heating curve is also recorded, thus indicating the specific heat capacity of ingredient 2. If a similar material behavior is now found in the reference data sets 211, it is highly probable that onions can be concluded. In particular, the reference database 33 may be supplemented with or 
(b) There is no direction or guidance presented for “determining, by a computing component the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish. 
(c) There is an absence of working examples concerning “determining… the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-45.

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling a computing component and operating parameters, the specification does not reasonably provide enablement for how the “computing component” determines an identity of an ingredient.  Importantly determining an identity and an identity “which is likely” requires a degree of precision and determination.  The specification is silent to a generated reference data set for comparison by the computing component which would determine one ingredient from that of another based on weight, or temperature or energy supply of the kitchen appliance since such are not ingredient specific.  The specification is silent to how a computing component uses weight or temperature or energy supply of the kitchen appliance to determine an ingredient.  The specification is silent to how a unit of mass determines a specific ingredient.  How temperature is a determining factor to determine an ingredient.  How a non ingredient specific information such as the claimed energy supply of the kitchen appliance can be used by a computing component to determine an ingredient.  Broadly with respect to liquid vs solid and more specifically how weight or temperature or energy supply of the kitchen appliance determines meat vs vegetables, chicken vs beef vs fish etc., carrots from celery, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments are within the scope of the can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-45 read on “determining the ingredient” from  while the specification is silent to how the computing component determines the identity of any and all possible ingredients and the specification is silent to a generated reference data set for comparison by the computing component which would determine one ingredient from that of another based on weight, or temperature or energy supply of the kitchen appliance since such are not ingredient specific.  Though the specification teaches different ingredients have different recognizable characteristics and “known action sequences can be compared with the current action sequence to identify the ingredient or find similar or identical action sequences and assign their ingredient to the current ingredient”, the specification is silent to these characteristics relative any ingredient such that an absolute occurs, i.e. “determining is likely to be the ingredient” which requires a determination of one ingredient distinguished from that of another or even how weight, temperature, energy supply of an appliance which provide no properties to actual composition, is used to determine any and all ingredient types from one another.  Though the specification teaches it is conceivable that onions generate a characteristic motor current curve when they are comminuted at a specified speed in the agitator of the kitchen appliance 10. At the same time, it may be provided that the onions are to be heated and that their heating curve is also recorded, thus indicating the specific heat capacity of ingredient 2. If a similar material behavior is now found in the reference data sets 211, it is highly probable that onions can be concluded. In particular, the reference database 33 may be supplemented with or 
(b) There is no direction or guidance presented for “determining, by a computing component the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish. 
(c) There is an absence of working examples concerning “determining… the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-45.

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “during the operation, detecting, by a sensor of the kitchen appliance… weight contents of the vessel”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches identifying the ingredient by weight, the specification is silent to “during operation” where during operation is taken with respect to during cooking, identifying the ingredient by weight.
Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “during the operation, detecting, by a sensor of the kitchen appliance… energy supply of the kitchen appliance… determining the ingredient”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches determing “energy supply”, and more specifically “a certain property of the ingredient can be .  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-36, 38-42 and 44-49 are rejected due to the phrase “is likely to be the ingredient involved in the processing operation” since the term phrase “is likely” is a relative term, which renders the claim indefinite.  The term “is likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “is likely”; it is unclear as to what degree of difference is encompassed by this phrase, if not “likely”.  It is unclear what degree of confidence is required to be likely, it is unclear what degree distinguishes such with respect to merely a guess, i.e. likely food.
Claims 23-36, 38-42 and 44-49 are rejected due to the phrase of Independent claims 23, 34 and 35 “for processing an ingredient” since it is unclear if the “an ingredient” is limited to only processing a single ingredient at a time, if the phrase is with respect to multiple ingredients but specific to one of, i.e. an ingredient, if the phrase is with respect to a defined and singular ingredient at all time, i.e. for food processing only meat or something different altogether.
Claims 23-36, 38-42 and 44-49 are rejected due to the phrase of Independent claims 23, 34 and 35 “identifying, by the computing component, the ingredient” 
Claims 23-36, 38-42 and 44-49 are rejected due to the phrase of Independent claims 23, 34 and 35 “resistance of the contents of the vessel” since term “resistance” in the instant case is a relative term and thus it is unclear if the phrase is with respect to a sensor device which is food specific, machine specific or something different altogether “resistance” with respect to “precluding”, such as resistance to water or heat, it is unclear if the “resistance” is relative a sensed food property, i.e. resistance to breaking apart or forming multiple from a whole, with respect to a machine operating condition, i.e. a resistance of an unclaimed stirring element within the vessel or relative to an error, i.e. resistance to cooking for alternative suggestions or something different altogether.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331).

During the cooking process (par. 0139; processing commences), receiving, via a user interface of the kitchen appliance (par. 0041; par. 0136; interactive cooktop), a manual user interaction (par. 0041, 0134, 0109, par. 0139) causes performance of a processing operation of the kitchen appliance (par. 0041, 0134, 0109, par. 0139) for food processing an ingredient in the kitchen appliance (par. 0133 recipe chosen; par. 0139 time ingredients to be cooked) wherein the operation is performed on contents of the vessel (par. 0139 time ingredients to be cooked).
Wherein the manual user interaction is an action of an action sequence of the cooking process (par. 0041, 0134, 0109, par. 0139), wherein the manual user interaction includes a setpoint specification (par. 0139; temperature in light of cooking instructions), which specifies a setpoint temperature (par. 0139).
During the processing operation, detecting, by a sensor of the kitchen appliance (par. 0109 step 564; par. 0134 sensor taken as control unit, start mixer, oven on, particular temperature; par. 0041 scale), at least one operating parameter of the processing operation, wherein the at least one operating parameter includes weight of the contents of the vessel (par. 0041), temperature of the contents of the vessel (par. 0134 sensor taken as control unit, oven on, particular temperature), energy supply of the kitchen appliance (par. 0134 sensor taken as control unit, start mixer, oven on), resistance of the contents of the vessel to the processing operation (par. 0134 start mixer; any resistance requiring mixing) or visual appearance of the contents of the vessel (par. 0109 step 564)
determining, by a computing component (par. 0141), signals indicating the at least one operating parameter (par. 0041, 0134, 0109, par. 0139 adjust energy supply relative temperature), receiving by the computer component, signals indicating the at least one operating parameter (par. 0139) and the manual user interaction (par. 0139 implement identified).
Determining, by the computing component (par. 0140, 0141), that a particular ingredient, of a plurality of ingredients specified (par. 0109 step 558, step 564; par. 0139; identity relative cooked vs uncooked as determined by time) in a reference database is likely to be the ingredient involved in the processing operation (par. 0109 data store), based on a characteristic formed by the combination of at least the at least one operating parameter (visual appearance par. 0109, par. 0139 energy supply, relative cooked vs uncooked as determined by time) and the manual user interaction (par. 0139; configure to implement).

With respect to claim 24, detecting the at least one operating parameter comprises recording a time course of the at least one operating parameter (par. 0140).
Determining the identity of the ingredient comprises comparing at least the operating parameter or the manual user interaction to a known action sequence with a reference database (par. 0140; identity relative cooked vs uncooked as determined by time).
Assigning the manual user interaction to the action sequence of the cooking process (par. 0139, par. 0140).
The method further comprises the: during the cooking process and before determining that the particular ingredient is likely to be the ingredient involved in the processing operation, detecting a second manual interaction, wherein assigning  action sequence of the cooking process further comprises the second manual interaction (par. 0139, 0140; instructions; temp., time).
Digital information which represents a recipe based on the action sequence (par. 0139, 0140; instructions; temp., time).
The method comprises the following step of sending at least the recipe or the action sequence to at least a mobile device or a server (par. 0141).
The method comprises the following step of displaying at least the identity of the ingredient (par. 0105, par. 0140 food done) or the action sequence (par. 0105, 0140) on a display unit (par. 0041, 0136) of the kitchen appliance (par. 0136). 
The ingredient is added to the vessel of the kitchen appliance prior to detecting the at least one operating parameter (par. 0140).
The method comprises the following step of validating at least the ingredient (par. 0140; cooked vs uncooked relative time), the action sequence (par. 0140; time, temp.) or the recipe (par. 0140 remove food).
Validating one or more of: the particular ingredient, the action sequence, the digital information, the manual user interaction, the at least one operating parameter, or the-a recipe that is based on the digital information; wherein validating comprises one or more of: locating the particular ingredient in a validation database, comparing the at least one operating parameter with a validation data set (par. 0139 temp, par. 0140 time), or comparing the manual user interaction with the validation data set; and based on said validating, identifying one or more of: classification of the particular ingredient as critical or non-critical, classification of the manual user interaction as critical, determination of suitability of the manual user interaction for the 
The validation comprises comparing at least the at least one operating parameter or the manual user interaction with a validation data set (par. 0139 temp, par. 0140 time).
The method comprises the following step of outputting a suggestion for improvement (par. 0136) based on data from at least a reference database (par. 0141) or a validation database (par. 0141) and a calculated average (par. 0112 timer relative data points).
The computing component (par. 0141 program code) is located inside the kitchen appliance (par. 0141 RAM) or with respect to claim 45, the computing component is located external to the kitchen appliance (par. 0141; removable memory, download, internet).
Storing the digital information in the memory unit is performed as part a recording operation (par. 0109; step 564), wherein at least one in ingredient is arranged in the kitchen appliance during the recording (par. 0109).
Based on said validating, particular one or more action sequences that are substantially similar to the action sequence are identified within the validation data set; and the computing component is further configured to cause: calculating an average parameter value based on values of a target parameter of at least the particular one or more action sequences, and setting the target parameter in the action sequence to the average parameter value (par. 0112-0141).  Wherein the at least one operating parameter comprises weight distribution of the contents of the vessel (any weight)

Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (8122815).
With respect to claims 23, 34 and 35 Wolfe teaches a method for generating digital information that describes a cooking process in a kitchen appliance that includes a vessel (col. 8 lines 62-64) while the cooking process is performed (col. 13 lines 63-67), comprising:
During the cooking process (col. 14 line 12 creating, where it is noted “during the cooking process” is with respect to digital information that describes a cooking process per preamble and thus the cooking process is taken to include the generating), receiving, via a user interface of the kitchen appliance (col. 13 line 65), a manual user interaction (col. 13 lines 65-67; program) that initiates an operation of the kitchen appliance (col. 13 lines 66 speed, direction of rotation, desired cooking method) for food processing an ingredient in the kitchen appliance (col. 13 lines 65-67; speed, direction; col. 14 lines 23-25) wherein the operation is performed on contents of the vessel (col. 13 lines 30-35; col. 14 lines 23-25).

During the operation, detecting, by a sensor (col. 10 lines 46-47 computer; col. 12 lines 1-5; col. 14 line 50; timepiece per applicants spec par. 0066) at least one operating parameter of the operation including temperature of contents of the vessel (col. 10 lines 46-47), energy supply (col. 1 line 66- lines 1-5; col. 14 lines 50-52) and resistance of contents of the vessel (col. 13 lines 26-35; col. 8 line 35 thick, heavy food).
Receiving, by a computing component (col. 14 lines 26-32), signals indicating (col. 14 lines 43-54);
the at least one operating parameter (col. 14 lines 43-54), 
and the manual user interaction (col. 14 lines 2-10).
identifying, by the computing component (col. 14 lines 26-33), the ingredient (col. 14 lines 23-25; col. 14 lines 16-23; relative individual steps determined by time; identifying as defined by pre-stored instructions) from a plurality of ingredients described in a reference database (col. 14 lines 5-10, 23-25) based on a characteristic formed by a combination of the at least the at least one operating parameter (col. 14 lines 16-25) and the manual user interaction (col. 14 lines 12-14).
generating the digital information based, at least in part, on the identity of the ingredient (col. 14 lines 23-25) and storing the digital information in a memory unit (col. 14 lines 8-10).
With respect to claim 24, detecting the at least one operating parameter comprises recording a time course of the at least one operating parameter (col. 14 lines 16-23).
Determining the identity of the ingredient comprises comparing at least the operating parameter or the manual user interaction with a reference database (col. 14 lines 23-25; method for…).
Assigning the manual user interaction to the action sequence of the cooking process (col. 14 lines 11-13).
Forming a recipe based on the action sequence (col. 14 lines 9-10).
The method comprises the following step of displaying the action sequence (col. 13 lines 65-67) on a display unit (col. 13 lines 64-65 digitized user interface) of the kitchen appliance. 

The method comprises the following step of validating at least the ingredient (col. 14 lines 23-25), the action sequence (col. 14 lines 16-23) or the recipe (col. 14 lines 23-25).
The validation comprises comparing at least the at least one operating parameter or the manual user interaction with a validation data set (col. 14 lines 23-25).
The method comprises the following step of outputting a suggestion for improvement (col. 14 lines 15-23) based on data from at least a reference database (col. 14 lines 11-12) or a validation database (col. 14 lines 32-35).
With respect to claim 43, the at least one operating parameter includes, temperature distribution of the contents of the vessel (col. 14 lines 15-23; different temps), energy supply (col. 14 lines 15-23 different heat setting).
The computing component (col. 14 lines 26-31) is located inside the kitchen appliance (col. 14 lines 26-31) or with respect to claim 45, the computing component is located external to the kitchen appliance (col. 14 lines 31-32).
With respect to claim 34, a cooking vessel for receiving an ingredient to be used in the cooking process (col. 8 lines 62-64).
a processing device (col. 8 lines 63-64; heating and rotation), operatively coupled to the cooking vessel for food processing the ingredient (col. 8 lines 63-64; heating and rotation) during performance of the cooking process (col. 14 lines 16-25).
a user interface, operatively coupled to processing device (col. 13 lines 64-67), for receiving a manual user interaction (col. 13 line 65-66; choose setting, program) that initiates an operation of the kitchen appliance (col. 14 lines 11-12) wherein the operation is performed on contents of the cooking vessel (col. 8 lines 62-64).
wherein the manual user interaction is assigned to an action sequence of the cooking process (col. 14 lines 15-23), wherein an interpretation for identifying the ingredient is performed on a basis of the action sequence (col. 14 lines 23-25), wherein the manual user interaction includes a setpoint specification (col. 13 line 67; time), a setpoint temperature (col. 13 line 67), a setpoint ambient speed (col. 13 line 67), and a direction of rotation of an agitator (col. 13 line 67).
a sensor device (col. 10 lines 46-47 computer; col. 12 lines 1-5; col. 14 line 50; timepiece per applicants spec par. 0066) for detecting at least one operating parameter during the operation (col. 10 lines 46-47; col. 12 lines 1-5; col. 14 lines 50-52).

an integrated control device (col. 14 lines 1-10) configured to perform, during use of the kitchen appliance during the cooking process:
identifying, based on a characteristic formed by a combination at least the at least one operating parameter and the manual user interaction (col. 14 lines 12-14), the ingredient (col. 14 lines 24-25), from a plurality of ingredients described in a reference database (col. 14 lines 5-10, 23-25) and indicating the ingredient as part of the digital information (col. 14 lines 24-25). 
Claim 35 is taken as above with respect to claim 34, in addition to,
a computing component communicatively coupled with the kitchen appliance (col. 12 lines 5-7), wherein the computing component for:
receiving signals indicating the at least one operating parameter and the manual user interaction (col. 14 lines 26-34).
identifying the ingredient based from a plurality of ingredients described in a reference database (col. 14 lines 5-10, 23-25) based on the combination of and updating the digital information with the ingredient (col. 14 lines 24-25).
storing the identity of the ingredient as part of the digital information (col. 14 lines 24-25; col. 14 lines 8-10).
With respect to claim 36, the computing component is configured to access a reference database (col. 14 lines 6-7, lines 38-39), wherein determining the identity of the ingredient comprises comparing at least the at least one operating parameter (col. 14 lines 26-25) or the manual user interaction and with data in the reference database (col. 14 lines 12-14).
The computing component is in communication connection with a memory unit (col. 14 lines 4-10), wherein at least the manual user interaction or the at least one operating parameter is stored in the memory unit in correlation with the identity of the ingredient (col. 14 lines 12-25).
Wherein the computing component is configured to assign the manual user interaction to the action sequence of the cooking process (col. 14 lines 12-14).
The computing component configured to find the ingredient in a validation database (col. 14 lines 12-25), compare the at least one operating parameter or the manual user interaction with a validation data set (col. 14 lines 24-25).
Storing the digital information in the memory unit is performed as part a recording operation (col. 14 lines 5-10), wherein at least one in ingredient is arranged in the kitchen appliance during the recording (col. 14 lines 11-13).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-36, 38-42 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (8122815) in view of Do et al. (20090258331).
Wolfe is taken as above, however alternatively to above, Wolfe is silent to teaching a temperature sensor for temperature contents of vessel.

Thus since Wolfe teaches pre-stored instruction and regulating heat with current regulating devices known in the art for controlling power to electric heating elements (col. 14 lines 48-54).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate or teach as a regulating device a temperature sensing means as taught by Do (par. 0139) thus providing the additional benefit of repeatedly monitoring the vessel temperature to maintain the temperature therein as desired by both and providing control signals for powering the heating elements according to pre-determined instructions over time specific to temperature of the contents of the vessel during cooking and providing the advantage of temperature specific decisions for automated and real time temperature control of the contents of the vessel as desired by both.
With respect to claim 28, since Wolfe teaches pre-stored instruction and regulating heat with current regulating devices known in the art for controlling power to electric heating elements (col. 14 lines 48-54) and external device coupled to the appliance (col. 14 lines 31-32).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate or teach a mobile device or server as taught by Do thus providing the additional benefit of remotely providing control signals for powering the heating elements according to pre-determined instructions over time.
Claim 39 is taken as above with respect to a temperature sensor.
Though silent to a chronometer, Wolfe teaches a timer for determining cooking time elapsed.  Thus since a chronometer is a type of timer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired type of timer since merely substituting one timer for another would not affect the ability to measure time and since Wolfe teaches a timer for its art recognized and applicants intended purpose of establishing a temporal progressing of temperature vs time (par. 0140).
Though silent to a display unit, Wolfe does teach a computerized or digitalized computer interface (col. 13 lines 64-65).  Thus since both teach a same computer, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a display as taught by Do thus providing the advantage of visual displays to both assist the user in preparing the recipe (par. 0105) or more specifically in the event of a user who requires visually enhanced content displaying such for enhance visual recognition (par. 0114).
.

Response to Arguments
With respect to applicants urging directed to the 101 rejection.  Applicants specification does not provide significantly more with respect to examples, algorithms or programming required to identify an ingredient.  Though applicant urges the claims require a sensor, it is noted the claimed sensor merely is required to sense a single operating parameter at a single time.	
Though applicant urges detecting at least one operating parameter integrates the judicial exception into a practical application it is initially noted the claimed “cooking process” begins with “manual user interaction” via a user interface and thus the “cooking process” is not limited to during heating but includes pre-cooking activity.  It is noted the sensing of weight of the contents of vessel, temperature of the contents of the vessel, energy supply and/or visual appearance of the contents of vessel can be obtained from user observation.  The claimed computing components is used in its conventional way, where it is further noted the user is ultimately not required to choose any alternative suggestions or alternative cooking properties such that the cooking device changes cooking conditions, but merely provides known information, i.e. “identifying” as “described in a reference database” and as is known relative printed cook books.
Thus, though applicant urges the claims represent an advancement in computer technology, because the claimed invention requires a cooking device with a control unit that stores automated cooking processes, and has inherent logical processes that control cooking processes within the cooking device and more specifically though applicant urges the claims are directed to overcoming a problem in cooking devices, where flexibility is needed to ensure that food products are cooked to the desired parameters and allow.
Importantly, although recited as performed by the control unit, the claimed “detecting” of at least one operating parameter comprises alternatives which could also be performed in the human mind by checking the continuously logged significant cooking parameter and determining whether the manual process would produce the desired properties of the food cooked to completion could be obtained. The human mind could also perform the steps of suggesting alternative properties of the food cooked to 
Rather than improving computer-related technology in the form of computer functionality, the process uses existing computer technology as a tool to perform the mental processes as explained above. Indeed and importantly, the Specification does not describe specific algorithms or computer structure that is necessary to perform the method beyond general references to control units and memory.
In addition, the step of the control unit identifying an ingredient based any of multiple different parameters, with respect to multiple different types of “kitchen appliances” as described in a reference database, as opposed to manually as is known in routine cooking, further weighs against applicants position that the step is sufficiently integrated into a practical application.  Applicants kitchen appliance is open to with or completely without rotation of an agitator, i.e. includes broadly a heated blender and grill control and is even open to “direction of rotation of an agitator” or “set-point ambient speed” relative a fan such as is typical in convection ovens further weighs against applicants position that the step is sufficiently integrated into a practical application.
In addition it is noted the claimed “identifying” the ingredient, includes and requires manual user interaction.  More specifically the manual user interaction includes the option of specifying a desired setpoint temperature which is the basis for any and all cooking.  The claimed operating parameter are recipe specific instructions which as noted above are not outside the mental capability of a user, such as weighing contents to determine either the recipe specific weight or a deviation from a recipe specific weight, temperature contents of the vessel, i.e. manually taking temperature measurements of the food for its art recognized purpose of determining current temperature relative desired temperatures such as in the instant case identify the ingredient by temperature, i.e. cooked vs uncooked, or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  Energy supply is not limited to type or degree and further encompasses merely recognized power, resistance of the contents of the vessel merely recognizes any property as the kitchen appliance does not require an agitator and even more broadly “visual appearance” which encompasses any and all characteristics such as and including size, shape, cooked vs uncooked, color and even merely presence of food within the vessel which are all common and routine of following recipes of a cook book.
The claimed “identifying” is further open to pre-solution activity prior to commencing cooking, with respect to during a cooking process for identifying whether a final desired property has been attained, i.e. temperature, weight, visual appearance, resistance of contents to stirring and any time including an prior to removing of the food from the vessel.

With respect to the 112 1st rejection, though applicant urges the specification teaches such relative “measured weight” importantly it is noted the claims are open to identifying each and every possible ingredient using any and or all of the operating parameters.  The operating parameter is not limited to a single parameter as urged by applicant but includes identifying the ingredient by sensing any and all operating parameters.
With respect to applicants urging Do is silent to “detecting the temperature of the contents of the vessel” and more specifically the claimed operating parameters, it is noted Do teaches the multiple options relative to:
a sensor of the kitchen appliance (par. 0109 step 564; par. 0134 sensor taken as control unit, start mixer, oven on, particular temperature; par. 0041 scale), at least one operating parameter of the operation, wherein the at least one operating parameter includes weight of the contents of the vessel (par. 0041), temperature of the contents of the vessel (par. 0134 sensor taken as control unit, oven on, particular temperature), energy supply (par. 0134 sensor taken as control unit, start mixer, oven on), resistance of the contents of the vessel (par. 0134 start mixer; any resistance requiring mixing) or visual appearance of the contents of the vessel (par. 0109 step 564).
	With respect to applicants urging directed to Wolfe it is initially noted the claimed operation commences with the first “manual user interaction that initiates an operation” and thus with respect to applicants urging Wolfe is silent to during the operation, Wolfe is taken to teach such with respect to applicants same claimed “manual user interaction that initiates an operation”.
With respect to applicants urging Wolfe is silent to teaching identifying the ingredient, it is importantly noted the claims are not required to identify ingredients relative class, i.e. either liquid vs solid, meat vs. fruit, vegetable or individual of each class and in the instant case is taken with respect to identifying an ingredient specific instruction set as taught by Wolfe (col. 14 lines 15-25) and more specifically as taught by the specification identifying the ingredient based on previously determined and/or learned data is possible (par. 0019).  
Thus with respect to applicants urging Wolfe is silent to identifying the ingredient, importantly and as taught by applicants specification par. 0020, the interpretation for identifying the ingredient is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792